Title: From George Washington to William Heath, 7 July 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir,
                     Head–Quarters, Newburgh, July 7th 1782
                  
                  Mr Benson & Mr Smith have nominated Judge Hobart as a third person to determine with them the Disputes between the Army & the Contractors.  The Gentlemen will attend to the Business on Wednesday next, and wish it may be accomplished at Poughkeepsie as that place will be much more convenient to them than any other; but if it should appear necessary that a large Number of Witnesses must attend from the Army, they will forego their own Convenience, for the Sake of accommodating those concerned, by meeting at Fish Kill.  As this is a Matter of Delicacy on their part, I would wish the Gentlemen, who have undertaken to settle the Disputes, may not be put to more Trouble than is absolutely necessary.  I am, Dear Sir, Your very humble Servt
                  
                     Go: Washington
                  
               P.S. It will be proper for a Gentleman from the Army Togo to Poughkeepsie on Wednesday next, where the Referees will assemble that Day, in Order to fix upon the place and mode of proceeding &c.    G.W.